DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive. 
Applicant alleges:
In Lin, there appears to be no comparison between stored parameter values of parameters of other devices of the user and stored parameter values for the same output device type of other users.
It appears that Lin does not disclose that particular comparison and there is no pointer in Lin to modify the teaching of Lang to arrive at that particular comparison.

Examiner respectfully disagrees and notes that Lang’s teaches a comparison, and audio settings for multiple playback devices that are determined by a combination of replicating audio settings on similar players [e.g. different from the device] and individual settings [users]; para 83.  When considered with Lin’s details regarding a search operation for a sound profile; Fig. 11, and that the sound profile containing parameters for enhancing portions of audio; para 81, the combination makes obvious the elements at issue.

Applicant further alleges:


Examiner respectfully disagrees.  Lang’s teaches a comparison as noted above, which is modified by the obvious addition of Lin, in particular Lin’s sound profile request, in particular the weighting of different criteria [“preference rule”] in selecting a “best match”; para 89.  These elements of Lin are disclosed in a non-limiting fashion, which at least suggest, or make obvious varying settings of these weights, including and encompassing weights [“preference rules] that will prefer sets of parameters according to these varying weights.

Applicant further alleges:
Summarizing, the above claims 1 and 11 comprise the new features to take the parameter values of other devices of the user into account, to compare these parameter values of other devices of the user with the parameter values of devices of other users having the considered device type, and to use the best-matching parameter values of similar devices of the other users for the considered device of the user.
As such a teaching is nowhere disclosed or pointed to in the cited prior art, claims 1,11 and the other claims are non-obvious.

Examiner respectfully disagrees for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Patent Application Publication 2014/003623) in view of Lin et al. (hereinafter Lin, U.S. Patent Application Publication 2015/0193195)

Regarding Claim 1, Lang discloses:
A system for outputting audio signals (e.g. Figs. 1-7),
comprising a first output device for outputting audio signals (e.g. players and grouped players, para 76+ note for example Fig. 6, 602),

comprising at least one data storage for storing parameter values (e.g. profile database, stored; para 104; profile stored in memory of controller or another network device; para 101; profile used to apply audio settings; para 94, see also paras 96+ regarding Smart audio settings; and saving the setting; para 102; “storing” the audio setting adjustment; para 119, 122), and 
comprising at least one administration device (e.g. controller; Fig. 5, Fig. 6, 608),
wherein the administration device is configured to access the data storage (e.g. controller compares audio profile with representative profile; para 109; module in controller determines if settings should be applied; para 117; and controller automatically using settings, can be stored in the cloud; para 97), 
wherein the administration device is configured to search the data storage for stored parameter values for a set of parameters which equals the first set of parameters or is similar to the first set of parameters (e.g. searching for similar profiles corresponding to the audio settings; para 109, element 808 Fig. 8; also see suggest audio setting; Fig. 9 and similar; paras 114+),
wherein the administration device is configured to search the data storage for the stored parameter values for the set of parameters, depending on a user associated to 
wherein the administration device is configured such that, in case the administration device has found stored parameter values for the set of parameters in the data storage, the administration device transfers the stored parameter values for the set of parameters and/or parameter values determined therefrom to the first output device (e.g. audio profile similar, then audio setting is applied; 812, Fig. 8, see also 914; Fig. 9; see further audio setting adjustments applied; para 101).
Lang fails to explicitly disclose:
by comparing stored parameter values for sets of parameters, which are associated to the user, but which are associated to other output devices of the plurality of output devices being different from the first output device, and stored parameter values for sets of parameters, which are associated to other users being different from the user, but which are associated to a same output device type as the first output device, and by preferring the sets of parameters which are associated to the other users having preferences which are similar to the preferences of the user, wherein preferences of the other users and of the user are similar, if the other users and the user belong to a same group of listeners
Lang discloses a device for adjusting audio settings to satisfy a user’s listening preference using various playback device in a listening environment; para 20, see 
In a related field of endeavor (e.g. adjusting audio to suit a user’s tastes’ par 30), Lin discloses a similar system for adjusting sound profiles to match various parameters such as a reproduction device, user, artists, genre, geography, demography or consumption location; para 4.  Lin details a feature of a database that has a sound profile for a similar reproduction device for the same song created by someone on the same street, which suggests that the sound profile would be a good match; para 89.  Lin further details that after a first user has submitted a handful of modified profiles, the database can match the first user’s changes to a second user’s modified profiles in the database with more modified profiles, and then use the second user’s modified profiles when responding to future requests from the first user; para 92.
Modifying Lang’s flexible setting acquisition and application to include the features disclosed by Lin discloses:
by comparing stored parameter values for sets of parameters, which are associated to the user (e.g. Lang’s comparisons of the profiles as noted in para 109, in order to select the appropriate profiles, as noted in conjunction with a collection of users for example, in para 94; now also including the features of Lin, in particular a sound profile request and which user is requesting it… searching for profiles stored by the user that match the request; para 89; see also 1115 of Fig. 11; and settings applied based on a combination of similar device settings and individual settings; para 83 of Lang),

and stored parameter values for sets of parameters, which are associated to other users being different from the user, but which are associated to a same output device type as the first output device (e.g. Lang’s comparison, also taking into consideration Lin’s sound profiles, in particular a sound profile for a similar reproduction device created by someone on the same street; para 89), 
and by preferring the sets of parameters which are associated to the other users having preferences which are similar to the preferences of the user (e.g. Lang’s comparison, as modified by Lin’s sound profile request, in particular the weighting of different criteria in selecting a “best match”; para 89, and using the second user’s modified profiles in the data base when responding to requests from the first user when it is determined they are similar/matched; para 92; note that this is disclosed in a non-limiting fashion, thus suggesting, or making obvious varying settings, which include and encompass weights that will prefer sets of parameters for similar users with similar demographics, or geographical areas [“street”]),
wherein preferences of the other users and of the user are similar, if the other users and the user belong to a same group of listeners (e.g. note analysis in Lin based 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Lin to the system of Lang.  Doing so would have been predictable to one of ordinary skill in the art given the amount of overlap between the two disclosures, e.g. audio output modification based on user preferences and various profiles, storage and retrieval of the settings, comparisons and matching of the settings, and the general goal of providing modified audio according to the tastes of the user.  Further, application of Lin would provide a number of advantages, including further enhancing the auditory experience in a variety of reproduction scenarios and locations, shared between multiple consumers. Collection and storage of these preferences and scenarios also allows for further analysis to provide further auditory experience enhancements; para 5 of Lin.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
the system comprises a second output device for outputting audio signals (e.g. players and grouped players; paras 76+; note for example 604 Fig. 6 of Lang),
the second audio device is configured to output signals comprising predeterminable parameter values of a second set of settable parameters (e.g. audio settings apply to a single player or multiple players in a system; para 81 of Lang; consider also the various profiles optimizing reproduction for different devices in Lin para 40 , 89 and 92 as well), and


Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
the administration device is configured to store the set parameter values in the data storage in a manner associated to a type of the second output device and/or a user and/or an environmental situation and/or the audio signals to be output and/or a type of the audio signals to be output (e.g. audio settings applied to multiple playback devices are determined by a combination of replicating audio settings and setting individual settings, note also acoustic differences in different listening zones; para 83; user settings; para 101+ and genres for settings; para 95+, 103+ consider in conjunction with storing settings/profiles as referenced above in the rejection of claim 1, now for another audio device in the group for settings as noted in paras 81-83 of Lang and consider the 

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
the administration device is configured to take into consideration, when searching the data storage for the stored parameter values for the set of parameters, a user associated to the first output device by the administration device comparing stored parameter values for sets of parameters which are associated to the user, but to different types of output devices to stored parameter values for sets of parameters which are associated to other users and these types of output devices, and selecting from the data storage stored parameter values for the set of parameters which are associated to a user, for which the comparison results in the greatest similarity. (e.g. different players may set their audio settings differently; para 83; note genre profiles for a user or collection of users; specific player or zone; para 94; consider in conjunction with storing settings/profiles as referenced above in the rejection of claim 1 of Lang and consider the database storing the profiles for optimization based on multiple factors including multiple users, demographics, and devices in Lin paras 40, 89 and 92 as well),

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
the administration device is configured to take into consideration, when searching the data storage for the stored parameter values for the set of parameters, a current 

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
the administration device is configured to take into consideration, when searching the data storage for the stored parameter values for the set of parameters, the audio signals to be output by the administration device favoring stored parameter values for sets of parameters which are associated to audio signals similar to the audio signals to be output (e.g. user configures what a profile is representative of, for example genres or a group of genres; para 95; note also averaging profiles in a user’s library; para 96, used to apply settings; para 94; and note settings based on each genre by the user adjusting the settings based on listening to songs from the genre; para 103; of Lang and consider the database storing the profiles for optimization based on multiple factors 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
the administration device is configured to form a user profile for the user starting from the parameter values associated to a user and stored in the data storage (e.g. system starts with no representative profiles and build provides by analyzing audio; para 101, and uses user-initiated setting adjustments; para 102 of Lang and consider the database storing the profiles for optimization based on multiple factors including multiple users, demographics, and devices in Lin paras 40, 89 and 92 as well see further Lin Fig. 7 and paras 39, 89 for a user inputting various information for the profile)

Regarding Claim 8, in addition to the elements stated above regarding claim 7, the combination further discloses:
there is a fourth output device for outputting audio signals (e.g. players and grouped players; paras 76+; note for example the four players in Fig. 7, but equally applicable to the other configurations depicted in the figures of Lang and consider the database storing the profiles for optimization based on multiple factors including multiple users, demographics, and devices in Lin paras 40, 89 and 92 as well; including modification based on user settings, matched to specific songs, genres etc; para 2),


Regarding Claim 9, in addition to the elements stated above regarding claim 7, the combination further discloses:
the administration device is configured to determine a user profile for another user starting from the user profile formed for the user (e.g. system starts with no representative profiles and build provides by analyzing audio; para 101, and uses user-initiated setting adjustments; para 102; of Lang and consider the database storing the profiles for optimization based on multiple factors including multiple users, demographics, and devices in Lin paras 40, 89 and 92 as well see further Lin Fig. 7 and paras 39, 89 for a user inputting various information for the profile).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
the data storage is implemented to be cloud-based (e.g. stored by cloud server; para 104, 103; of Lang, see also para 93 cloud-based system of Lin).

Claim 11 is rejected under the same grounds stated above regarding claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654